          Case 3:20-cv-00237-JM Document 7 Filed 09/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

MICHAEL CERVANTES                                                               PLAINTIFF
ADC #601673

V.                            CASE NO. 3:20-cv-00237 JM

FOWLER FOODS, INC., et al.                                                   DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 14th day of September, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
